Name: Commission Implementing Regulation (EU) NoÃ 41/2013 of 17Ã January 2013 amending Regulation (EEC) NoÃ 441/91 concerning the classification of certain goods in the codes 17041019 , 17041099 and 95021010 of the Combined Nomenclature and repealing Regulation (EEC) NoÃ 1287/83
 Type: Implementing Regulation
 Subject Matter: foodstuff;  tariff policy;  miscellaneous industries
 Date Published: nan

 22.1.2013 EN Official Journal of the European Union L 18/1 COMMISSION IMPLEMENTING REGULATION (EU) No 41/2013 of 17 January 2013 amending Regulation (EEC) No 441/91 concerning the classification of certain goods in the codes 1704 10 19, 1704 10 99 and 9502 10 10 of the Combined Nomenclature and repealing Regulation (EEC) No 1287/83 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) In accordance with Commission Regulation (EEC) No 441/91 of 25 February 1991 concerning the classification of certain goods in codes 1704 10 19, 1704 10 99 and 9502 10 10 of the Combined Nomenclature and repealing Regulation (EEC) No 1287/83 (2) plastic dolls with transparent plastic chests filled with small sweets have been classified under CN codes 1704 10 19 and 1704 10 99 as regards the sweets and under CN code 9502 10 10 as regards the dolls. As a consequence of the introduction of Note 4 to Chapter 95 of the Combined Nomenclature with effect from 1 January 2007, those items should be classified together as combinations having the essential character of a toy under CN code 9503 00 21. (3) Regulation (EEC) No 441/91 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The table set out in the Annex to Regulation (EEC) No 441/91 is replaced by the table set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 52, 27.2.1991, p. 9. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A plastic doll with movable limbs, 140 mm tall, with a transparent plastic chest filled with approximately 10 g of small sweets, containing sucrose, which can be removed through an aperture under the belt-buckle of the doll. 9503 00 21 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 4 to Chapter 95 and by the wording of CN codes 9503 00 and 9503 00 21. The items cannot be considered as goods put up in sets for retail sale under the terms of General Rule 3(b), because they are not put up together to meet a particular need or carry out a specific activity. They are not related to one another and are not intended to be used together or in conjunction with one another (the sweets are consumable products, while the doll is to be played with). The doll is an article of heading 9503 combined with sweets of heading 1704, and the combination has the essential character of a toy (see also the CN Explanatory Notes to Note 4 to Chapter 95). It is therefore to be classified under CN code 9503 00 21 as dolls.